Acknowledgment
The amendment filed on 26 February, 2021, responding to the Office Action mailed on 27 November, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 4-13 and 15-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 7 May, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Allowable Subject Matter
Claims 1, 4-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach the device of claim 1, wherein the plurality of via holes are arranged in at least one circle and spaced apart from each other.
Claims 4-12 and 15-20 depend directly or indirectly on claim 1 and are allowable on that basis.
 Regarding claim 13, the prior art does not teach the method of claim 13 wherein the step of forming on the rigid base substrate the flexible layer to be cut comprises: forming a flexible substrate layer on the rigid base substrate, and forming a plurality of via holes in the flexible substrate layer at positions corresponding to the peripheral areas of the display panels by etching; forming a buffer layer on the flexible substrate layer, and forming a plurality of via holes in the buffer layer at positions corresponding to the peripheral areas of the display panels by etching; forming an interlayer dielectric layer on the buffer layer, and forming, in the interlayer dielectric layer, patterns of the display areas and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893